Citation Nr: 0422461	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  00-15 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board or BVA) on appeal from an August 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO).  

Procedural history

The veteran had active service from November 1968 to November 
1971.  He served in the Republic of Vietnam from May 1969 to 
November 1970.

In August 2001, the RO received the veteran's claim of 
entitlement to TDIU.  In an August 2002 rating decision, the 
RO denied the claim.  The veteran disagreed with the August 
2002 rating decision and initiated an appeal.  The appeal was 
perfected with the timely submission of the veteran's 
substantive appeal in November 2002.

In a decision dated March 28, 2003, the Board denied the 
veteran's TDIU claim based on his failure to report for a 
scheduled VA examination.  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(the Court).  In an Order dated February 2004 based upon a 
Joint Motion for Partial Remand, the Court vacated that part 
the Board's March 2003 decision which pertained to the TDIU 
issue and remanded this matter to the Board.  

Issues not currently on appeal

The Board's March 2003 decision also included decisions on 
four other issues on appeal at that time, entitlement to an 
increased disability rating for posttraumatic stress 
disorder; entitlement to service connection for a 
cardiovascular disorder, to include hypertension; entitlement 
to an earlier effective date for the grant of service 
connection and assignment of a 50 percent rating for PTSD; 
and entitlement to an earlier effective date for the 
assignment of a 70 percent rating for PTSD.  In the February 
2004 Joint Motion for Remand, the parties moved that the 
appeal as to those issues be dismissed.  The Court so ordered 
in February 2004.  Accordingly, the Board's March 2003 
decision is final with respect to those issues.  See 38 
C.F.R. § 20.1100 (2003).  

The veteran perfected an appeal to the Board as to the RO's 
March 2000 denial of service connection for right and left 
ear hearing loss and for tinnitus.  However, in March 2001, 
the RO granted service connection for left ear hearing loss 
and tinnitus.  A noncompensable disability rating was 
assigned for left ear hearing loss and a 10 percent 
disability rating was assigned for tinnitus.  The veteran did 
not appeal those decisions.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) 
[if a claim is granted, the notice of disagreement pertaining 
to that issue ceases to be valid in terms of downstream 
issues such as the assigned rating and the effective date; 
another notice of disagreement must be filed].  

The RO also denied service connection for a back disorder and 
for a respiratory disorder in its March 2000 rating decision.  
The veteran did not appeal the March 2000 rating decision as 
to those denials.

Accordingly, the only issue which is currently before the 
Board is the TDIU claim which was remanded by the Court.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Joint Motion

The Board denied the veteran's claim in March 2003 based on 
the veteran's failure to report for a VA examination that was 
scheduled by the RO in July 2002.  In February 2004, the 
parties before the Court filed a Joint Motion for Partial 
Remand (Joint Motion), which was granted by the Court in its 
February 2004 Order.  In pertinent part, the Joint Motion 
noted that, while the Board cited to 38 C.F.R. § 3.655 in its 
denial of the veteran's claim based on the veteran's failure 
to appear for a scheduled VA examination, from a review of 
the Board's decision it was difficult to discern if the Board 
had first considered whether entitlement to TDIU could be 
established without a current VA examination.  The JMR cited 
to several pieces of arguably favorable medical evidence 
which were not discussed in the Board's decision.  The 
conclusion reached by the parties was that the Board's 
ultimate finding that there was a conflict in the medical 
evidence of record which required additional VA examination 
was not adequately supported or explained in terms of why the 
evidence favorable to the veteran was inadequate for rating 
purposes.  

The JMR also concluded that on remand, the Board must comply 
with all provisions of the VCAA.  

The Veterans Claims Assistance Act of 2000

After a review of the record, the Board has determined that 
the RO has not notified the veteran of the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) with respect to 
his TDIU claim, and crucially has not informed him of which 
portion of the evidence is to be provided by the him and 
which part VA will attempt to obtain on his behalf.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir.) held that the 
regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. § 
5103(b).  Thus, if, as here, the record has a procedural 
defect with respect to the notice required under the VCAA, 
this may no longer be cured by the Board.  Accordingly, the 
Board must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.  

Examination

The Joint Motion, as summarized above, does not state or even 
imply that the Board was incorrect in its March 2003 
determination that an examination was required in this case.  
It merely indicated that the Board did not adequately discuss 
and address certain potentially favorable evidence in making 
that determination.  After a review of all of the evidence of 
record, the Board finds that there remains a significant 
conflict in the evidence with respect to whether the veteran 
is currently unemployable, and if so, whether such 
unemployability is due to service-connected disabilities.  
Under these circumstances, examination of the veteran is 
necessary.  See 38 C.F.R. § 3.159 (2003). 

The overall body of evidence which is currently of record is 
inconsistent as to the level of disability caused by the 
veteran's service-connected PTSD, which is his principal 
service-connected disability.  Evidence of record has 
characterized the level of impairment due to PTSD from mild 
to severe.  As just one example of this conflict, although 
the veteran contends that he has significant and debilitating 
PTSD symptomatology, an April 2000 psychological evaluation 
made in conjunction with the veteran's Social Security 
disability application contained findings that the veteran's 
limitations from psychiatric conditions are non-severe and do 
not restrict employment.  
  
Thus, while the record does contain some evidence indicating 
unemployability, the picture is clouded by evidence showing 
that the veteran is not unemployable, or that his 
occupational impairment comes principally from non service-
connected sources.  Indeed, some evidence is internally 
consistent as to this question.  A May 1999 report from Dr. 
J.W. states that the veteran's PTSD prevents him from working 
due to job-related stress, but then goes on to state that his 
problem is compounded by several non service-connected 
disabilities.  Dr. J.W.'s discussion does not adequately 
differentiate between the effects of service-connected and 
non service-connected disabilities and is therefore not 
adequate for the Board to determine whether service-connected 
factors alone produce unemployability.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) [the Board is precluded 
from differentiating between symptomatology attributed to a 
non service-connected disability and a service-connected 
disability in the absence of medical evidence which does so].

The Board also notes that the veteran's private physician, 
Dr. M.C., found the veteran to be unemployable in September 
2002.  However, this finding is inconsistent with Dr. M.C.'s 
own examination of the veteran in June 2001.  Indeed, Dr. 
M.C. assigned a GAF score of 56 in his June 2001 examination 
of the veteran, which is consistent with moderate difficulty 
in social, occupational or school functioning.  However, on 
two subsequent occasions, Dr. M.C. made retroactive 
modifications to his June 2001 findings without fully 
explaining the changes and without reexamining the veteran.  
In February 2002, Dr. M.C. specifically stated that his 
findings were based solely on the prior June 2001 examination 
and that he "was only assuming without any knowledge 
whatsoever that his psychological profile has remained the 
same."  Dr. M.C. went on to find that the veteran was not 
capable of performing adequately enough to achieve 
consistency in gainful employment.  Setting aside questions 
as to the meaning of Dr. M.C.'s statement, the Board notes 
that, although Dr. M.C. attempted to explain why he had 
reached the above conclusion, he did not explain why his 
current findings differed from those in June 2001 or why the 
Board should favor findings made nine months after his 
examination of the veteran over his findings made at the time 
of the examination.  

Dr. M.C. again sent a letter to the RO in September 2002, at 
which time he modified his original GAF score and found that 
the veteran's GAF could not be considered any better than 43.  
He further found that the veteran was incapable of gainful 
employment.  However, again, Dr. M.C. made no attempt to 
explain the change in GAF score, and gave no indication that 
he had reexamined the veteran or that he had reviewed any 
other medical evidence pertinent to the veteran.  

Given the conflicts, inconsistencies and gaps in the evidence 
of record, the Board does not find that the evidence is 
currently sufficient to reach a decision on the claim.  VA's 
duty to assist the veteran includes obtaining a thorough and 
contemporaneous evaluation where the record does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(4) (2003); see also Charles v. Principi, 
16 Vet. App. 370 (2002).  A psychiatric examination of the 
veteran, as well as a VA Social and Industrial Survey, is 
necessary.  See 38 C.F.R. § 3.159 (2003).

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must assure that all notice and 
development required by the VCAA has been 
accomplished, including notifying the 
veteran of the evidence he needs to 
submit and that which will be obtained by 
VA.  

2.  A VA Social and Industrial Survey of 
the veteran should be scheduled.  The 
claims file should be made available to 
and be reviewed by the interviewer. The 
interviewer should comment on the degree 
of social and industrial impairment, 
which the veteran experiences as the 
result of his service connected 
disabilities.  The interviewer should 
provide an opinion as to whether the 
veteran is unemployable due solely to his 
service connected PTSD, hearing loss and 
tinnitus, and without consideration of 
non service-connected factors.  A report 
should be prepared and associated with 
the veteran's VA claims folder.  If the 
veteran fails to report for the 
interview, this should be noted in the 
file. 

3.  VBA should also arrange to have the 
veteran scheduled for a VA mental 
disorders examination for purposes of 
assessing the current severity of his 
service connected PTSD.  

?	The examiner is asked to review the 
claims folder in conjunction with 
the examination.  
?	The examiner should render an 
opinion as to the extent of 
disability attributable to the 
veteran's PTSD and the extent it 
interferes with his ability to work 
or maintain substantially gainful 
employment.  
?	A report of the examination should 
be prepared and associated with the 
veteran's VA claims folder.

The veteran must be given adequate notice 
of examination, which includes advising 
him of the consequences of failure to 
report for a scheduled examination.  A 
copy of such all notifications must be 
associated with the claims folder.  If 
the veteran fails to report for an 
examination, this fact should be 
documented in the claims folder. 

4.  After undertaking any additional 
development deemed necessary, VBA should 
readjudicate the TDIU claim.  If the 
claim remains denied, VBA should issue a 
supplemental statement of the case and 
provide appropriate opportunity for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review if in order.  

In light of the history of this case, including the veteran's 
previous refusal to report for a scheduled VA examination, 
the Board takes this opportunity to caution the veteran that 
failure to report for VA examination could result in the 
denial of his claim, or in its dismissal as an abandoned 
claim.  As noted above, when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and when a claimant fails to 
report for such an examination scheduled in conjunction with 
a claim for increase, the claim shall be denied.  38 C.F.R. § 
3.655 (2003).  Moreover, where evidence requested in 
connection with a claim for increase is not furnished within 
one year after the date of request, the claim will be 
considered abandoned.  38 C.F.R. § 3.158(a) (2003).

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992). 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




